MEMORANDUM OPINION


No. 04-08-00116-CR

IN RE Jesse FINNEY

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Karen Angelini, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	March 26, 2008

PETITION FOR WRIT OF MANDAMUS DENIED
	In a pro se mandamus petition, Jesse Finney asks us to compel the trial court to rule on
several pretrial motions in his criminal case. Counsel has been appointed to represent Finney in the
trial court. A criminal defendant is not entitled to hybrid representation. See Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995). We conclude that trial counsel is also Finney's counsel
for any original proceeding on the issue presented. See id.; see also Gray v. Shipley, 877 S.W.2d 806,
806 (Tex. App.--Houston [1st Dist.] 1994, orig. proceeding). Accordingly, Finney's petition will
be treated as presenting nothing for this court's consideration. See Patrick, 906 S.W.2d at 498. The
petition is denied. See Tex. R. App.  P. 52.8(a). 
							PER CURIAM

DO NOT PUBLISH
1. This proceeding arises out of Cause No. 2007-CR-4226, styled The State of Texas v. Jesse Finney, pending
in the 379th Judicial District Court, Bexar County, Texas, the Honorable Bert Richardson presiding.